Exhibit 10.3

10% SECURED PROMISSORY NOTE







$8,000
                                                                                                                       April
29, 2009







               FOR VALUE RECEIVED, Blink Logic Inc., a Nevada corporation (the
“Maker”), with its primary offices located at 750 Lindaro Street, Suite 350, San
Rafael, California 94901 promises to pay to the order of Pierce Diversified
Strategy Master Fund LP, ena or its registered assigns (the “Payee”), upon the
terms set forth below, the principal sum of $8,000 plus interest on the unpaid
principal sum outstanding at the rate of 10% per annum (this “Note”). Any
defined terms used but not defined herein have the meanings assigned to them in
that certain Securities Purchase Agreement among the Maker and the Holder dated
October 31, 2008.  Reference is made to the following securities (the
“Securities”) of the Maker held by Enable Growth Partners LP, Enable Opportunity
Partners, LP and Pierce Diversified Strategy Master Fund LP (“Enable Funds”):




Original Issue Discount Senior Secured Convertible Debenture due October 31,
2010

Original Issue Discount Senior Convertible Debenture due September 28, 2009

Original Issue Discount Senior Secured Convertible Debenture due June 12, 2010

Original Issue Discount Senior Secured Convertible Debenture due July 28, 2010

Common Stock Purchase Warrants to purchase up to, in the aggregate among the
Enable Funds, 10,346,876 shares of Common Stock (the “Warrants”)




1.

Payments.




(a)

The full amount of principal and accrued interest under this Note shall be due
June 30, 2009 (the “Maturity Date”), unless due earlier in accordance with the
terms of this Note.




(b)  

The Maker shall pay interest to the Payee on the aggregate then outstanding
principal amount of this Note at the rate of 10% per annum, payable upon the
Maturity Date unless due earlier in accordance with the terms of this Note.




(c)  

All overdue accrued and unpaid principal and interest to be paid hereunder shall
entail a late fee at the rate of 18% per annum (or such lower maximum amount of
interest permitted to be charged under applicable law) which will accrue daily,
from the date such principal and/or interest is due hereunder through and
including the date of payment.




2.

Secured Obligation. This Note is a further advance under that certain Security
Agreement dated October 31, 2008, among the Maker and Enable Growth Partners LP
(the “Security Agreement”) and is secured by the security interest granted under
the Security Agreement.  If the Payee is not Enable Growth Partners LP, the
Payee shall have all the rights and obligations of a Secured Party (as defined
under the Security Agreement) under the Security





--------------------------------------------------------------------------------

Agreement as fully and to the same extent as if the undersigned was an original
signatory thereto and Enable Growth Partners LP shall be deemed Agent (as
defined thereunder) to the Payee.




3.      Events of Default.




(a)

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):




(i)

any default in the payment of the principal of, or the interest on, this Note,
as and when the same shall become due and payable;




(ii)

Maker shall fail to observe or perform any obligation or shall breach any term
or provision of this Note and such failure or breach shall not have been
remedied within ten days after the date on which notice of such failure or
breach shall have been delivered;




(iii)

Maker or any of its subsidiaries shall fail to observe or perform any of their
respective obligations owed to Payee or any other covenant, agreement,
representation or warranty contained in, or otherwise commit any breach
hereunder or in any other agreement executed in connection herewith;




(iv)

Maker or any of its subsidiaries shall commence, or there shall be commenced
against Maker or any subsidiary a case under any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or Maker
or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or Maker or any subsidiary shall call a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;








2







--------------------------------------------------------------------------------

(v)

Maker or any subsidiary shall default in any of its respective obligations under
any other note or any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of Maker or any subsidiary, whether such indebtedness now exists or shall
hereafter be created, including, without limitation, the Security Agreement and
the Purchase Agreement and the Debentures (as defined in the Security
Agreement), and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable; or




(vi)

Maker shall (a) be a party to any Change of Control Transaction (as defined
below), (b) agree to sell or dispose all or in excess of 33% of its assets in
one or more transactions (whether or not such sale would constitute a Change of
Control Transaction), (c) redeem or repurchase more than a de minimis number of
shares of Common Stock or other equity securities of Maker, or (d) make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any of Maker's
capital stock, of any class, whether now or hereafter outstanding. “Change of
Control Transaction” means the occurrence of any of: (i) an acquisition after
the date hereof by an individual or legal entity or “group” (as described in
Rule 13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as
amended) of effective control (whether through legal or beneficial ownership of
capital stock of Maker, by contract or otherwise) of in excess of 33% of the
voting securities of Maker, (ii) a replacement at one time or over time of more
than one-half of the members of Maker's board of directors which is not approved
by a majority of those individuals who are members of the board of directors on
the date hereof (or by those individuals who are serving as members of the board
of directors on any date whose nomination to the board of directors was approved
by a majority of the members of the board of directors who are members on the
date hereof), (iii) the merger of Maker with or into another entity that is not
wholly-owned by Maker, consolidation or sale of 33% or more of the assets of
Maker in one or a series of related transactions, or (iv) the execution by Maker
of an agreement to which Maker is a party or by which it is bound, providing for
any of the events set forth above in (i), (ii) or (iii).




(b)   If any Event of Default occurs, the full principal amount of this Note,
together with all accrued interest thereon, shall become, at the Payee's
election, immediately due and payable in cash. Commencing 5 days after the
occurrence of any Event of Default that results in the acceleration of this
Note, the interest rate on this Note shall accrue at the rate of 18% per annum,
or such lower maximum amount of interest permitted to be charged under
applicable law.  The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration





3







--------------------------------------------------------------------------------

may be rescinded and annulled by Payee at any time prior to payment hereunder.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.




4.

Conversion.  The Payee shall have the right, in its sole discretion, to convert
the principal balance of this Note then outstanding plus accrued but unpaid
interest, in whole or in part, into common stock of the Maker (or its successor)
at a conversion price of $0.15 per share (adjusted for any subsequent stock
splits, reverse splits, and similar capital adjustments). Any such conversion
shall be accomplished through the procedures and restrictions set forth in
Section 4 of the Debentures, including but not limited to the Conversion
Limitation provision of Section 4(c).




5.

No Waiver of Payee's Rights.    All payments of principal and interest shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.  In not event shall the waiver provided for
in Section 5 be deemed to extend for purposes beyond the issuance of shares
hereunder and any additional issuance by the Maker of its securities shall be
subject to the anti-dilution provisions in the Securities.




6.

Modifications.   No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.




7.

Cumulative Rights and Remedies; Usury.   The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, the Security Agreements, or applicable law
(including at equity). The election of Payee to avail itself of any one or more
remedies shall not be a bar to any other available remedies, which Maker agrees
Payee may take from time to time. If it shall be found that any interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.




8.

Collection Expenses.   If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorneys fees incurred with the investigation, preparation and
prosecution of such action or proceeding.




9.

Severability.    If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall





4







--------------------------------------------------------------------------------

remain in effect, and if any provision is inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder shall violate applicable laws governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum permitted rate of interest.




10.

Successors and Assigns.   This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.




11.

Lost or Stolen Promissory Note.   If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.




12.

Due Authorization.   This Note has been duly authorized, executed and delivered
by Maker and is the legal obligation of Maker, enforceable against Maker in
accordance with its terms.  No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery or performance by the Maker, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
 violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
incorporation or by-laws of the Maker or any mortgage, indenture, contract or
other agreement to which the Maker is a party or by which the Maker or any
property or assets of the Maker may be bound.




13.

Governing Law, Arbitration.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with, and any dispute between the parties
relating to or arising from this Note shall be governed by, the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Note (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents), as well as any dispute
between the parties relating to this Note, shall be resolved by binding
arbitration in San Francisco, California before an arbitrator with experience in
commercial disputes relating to securities.  The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures, or, if for any reason JAMS refuses to administer such arbitration or
JAMS is no longer in business, by the American Arbitration Association (“AAA”)
in accordance with its rules and procedures. Unless the arbitrator determines
that there is exceptional need for additional discovery, discovery in the
arbitration shall be limited as follows:  (1) the parties
shall exchange non-privileged relevant documents including, without limitation,
all documents that the parties intend to use as evidence in the arbitration; and
(2) each party shall be entitled to take one deposition of seven hours





5







--------------------------------------------------------------------------------

duration of either an opposing party or a non-party.  If one party fails to
respond within 20 days after the other party mails a written list of proposed
arbitrators to that party by either agreeing to one of the proposed arbitrators
or suggesting 3 or more alternate arbitrators, the proposing party may select
the arbitrator from among its initial list of proposed arbitrators and JAMS (or
AAA if it is administering the arbitration) shall then appoint that arbitrator
to preside over the arbitration.  If the parties are unable to agree on an
arbitrator, the parties shall select an arbitrator pursuant to the rules of JAMS
(or AAA if it is administering the arbitration).   Where reasonable, the
arbitrator shall schedule the arbitration hearing within four (4) months after
being appointed.  The arbitrator must render a decision in writing, explaining
the legal and factual basis for decision as to each of the principal
controverted issues.  The arbitrator’s decision will be final and binding upon
the parties.  A judgment upon any award may be entered in any court of competent
jurisdiction.  This clause shall not preclude the parties from seeking
provisional remedies in aid of arbitration, such as injunctive relief, from any
court of competent jurisdiction.  Each party shall be responsible for advancing
one-half of the costs of arbitration, including all JAMS (or AAA) fees; provided
that, in the award, the prevailing party shall be entitled to recover all of its
costs and expenses, including reasonable attorneys’ fees and costs, arbitrator
fees, JAMS (or AAA) fees and costs, and any attorneys’ fees and costs incurred
in compelling arbitration.  The parties are not waiving, and expressly reserve,
any rights they may have under federal securities laws, rules, and regulations,
and any such rights shall be determined in the arbitration provided for herein.
 Each party hereby irrevocably agrees and submits to the jurisdiction of the
federal and state courts located in the City of San Francisco, California, for
any suit, action or proceeding enforcing this arbitration provision or entering
judgment upon any arbitral award made pursuant to this arbitration provision,
and each party hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such courts, or that such suit, action or proceeding is an
inconvenient venue.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  This provision will be interpreted,
construed and governed according to the Federal Arbitration Act (9 U.S.C.
Sections 1 et seq.).




14.

Notice.

  Any and all notices or other communications or deliveries to be provided by
the Payee hereunder, including, without limitation, any conversion notice, shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Maker, 750 Lindaro Street, Suite 350, San
Rafael, CA 94901, or such other address or facsimile number as the Maker may
specify for such purposes by notice to the Payee delivered in accordance with
this paragraph.  Any and all notices or other communications or deliveries to be
provided by the Maker hereunder shall be in writing and delivered personally, by
facsimile, sent by a nationally recognized overnight courier service or sent by
certified or registered mail, postage prepaid, addressed to each Payee at the
address of such Payee appearing on the books of the Maker, or if no such address
appears, at the principal place of business of the Payee at One Ferry Building,
Suite 255, San Francisco, CA 94111.  Any notice or other communication or
deliveries





6







--------------------------------------------------------------------------------

hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 P.M. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
P.M. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.




15. Public Disclosure.  The Maker shall, on the business day following the date
hereof, issue a Current Report on Form 8-K, reasonably acceptable to the Payee,
disclosing the material terms of the transactions contemplated hereby, and shall
attach this Note thereto and other agreements entered into in connection
herewith.  The Maker shall consult with the Payee in issuing any other press
releases with respect to the transactions contemplated hereby.




     

The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.




                                             BLINK LOGIC INC.

                                                         /s/ David Morris

                                             By:  _____________________

                                             Name: David Morris

                                             Title: President & CEO








7





